Exhibit 10.1

Execution Version

VOTING AGREEMENT

This VOTING AGREEMENT (the “Agreement”), dated as of April 5, 2007, is made
among Agilent Technologies, Inc., a Delaware corporation (“Acquiror”), and
Joseph A. Sorge, M.D., J.A. Sorge Trust I, J.A. Sorge Trust II, J.A. Sorge Trust
III, J.A. Sorge Trust IV, Joseph A. Sorge Charitable Remainder Trust dated
December 26, 2002 and BioSenses Partners, L.P. (collectively, the
“Stockholder”).

WHEREAS, Acquiror, Jackson Acquisition Corp., a Delaware corporation and a
wholly-owned subsidiary of Acquiror (“Merger Sub”) and Stratagene Corporation, a
Delaware corporation (the “Company”) propose to enter into an Agreement and Plan
of Merger, dated as of the date hereof (as the same may be amended or
supplemented, the “Merger Agreement”) providing for the merger of Merger Sub
with and into the Company (the “Merger”).  For the purposes of this Agreement,
capitalized terms that are used but not defined herein shall have the respective
meanings ascribed thereto in the Merger Agreement.

WHEREAS, the Stockholder is the record or beneficial owner of the number of
shares of common stock, par value $0.0001, of the Company (the “Capital Shares”)
set forth on the signature page hereto (such securities, as they may be adjusted
by stock dividend, stock split, recapitalization, combination or exchange of
shares, merger, consolidation, reorganization or other change or transaction of
or by the Company, together with securities that may be acquired either
beneficially or of record after the date hereof by the Stockholder, including
Capital Shares issuable upon the exercise of options to purchase Capital Shares
(as the same may be adjusted as aforesaid), being collectively referred to
herein as the “Securities”).

WHEREAS, pursuant to the Merger, among other things, all of the issued and
outstanding shares of capital stock of the Company will be converted into the
right to receive the consideration set forth in the Merger Agreement, all upon
the terms and subject to the conditions set forth in the Merger Agreement.

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
Acquiror has requested that the Stockholder enter into this Agreement.

NOW, THEREFORE, to induce Acquiror to enter into, and in consideration of it
entering into, the Merger Agreement, and in consideration of the premises and
the representations, warranties and agreements contained herein, the parties
agree as follows:

1.             Covenants of the Stockholder.  The Stockholder agrees as follows:


(A)           THE STOCKHOLDER WILL NOT DIRECTLY OR INDIRECTLY: (I) SELL,
TRANSFER, EXCHANGE, PLEDGE, ENCUMBER ASSIGN OR OTHERWISE DISPOSE OF (INCLUDING
BY GIFT), OR ENTER INTO ANY CONTRACT, OPTION OR OTHER ARRANGEMENT (INCLUDING ANY
PROFIT SHARING ARRANGEMENT) OR UNDERSTANDING WITH RESPECT TO THE SALE, TRANSFER,
PLEDGE, ASSIGNMENT OR OTHER DISPOSITION OF (A “TRANSFER”), THE SECURITIES OWNED
BY THE STOCKHOLDER TO ANY PERSON OTHER THAN ACQUIROR OR ACQUIROR’S DESIGNEE,
OTHER THAN PERMITTED TRANSFERS; (II) ENTER INTO ANY VOTING AGREEMENT OR

1


--------------------------------------------------------------------------------



ARRANGEMENT, WHETHER BY PROXY, VOTING AGREEMENT, VOTING TRUST, POWER-OF-ATTORNEY
OR OTHERWISE, WITH RESPECT TO THE SECURITIES (OTHER THAN THIS AGREEMENT); OR
(III) TAKE ANY OTHER ACTION THAT WOULD IN ANY WAY MAKE ANY REPRESENTATION OR
WARRANTY OF THE STOCKHOLDER CONTAINED HEREIN UNTRUE OR INCORRECT OR RESTRICT,
LIMIT OR INTERFERE WITH THE PERFORMANCE OF HIS OBLIGATIONS HEREUNDER OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR, IN HIS CAPACITY AS A STOCKHOLDER OF THE
COMPANY, PREVENT OR DELAY THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY.  FOR PURPOSES OF THIS AGREEMENT, “PERMITTED TRANSFERS” SHALL MEAN (I)
THE TRANSFER OF UP TO AN AGGREGATE OF 73,000 SHARES OF CAPITAL SECURITIES PER
ANY CALENDAR MONTH AS DESCRIBED IN THE 10B5-1 SALES PLAN BY AND BETWEEN JOSEPH
A. SORGE, M.D. AND PACIFIC GROWTH EQUITIES, LLC, DATED AS OF JUNE 8, 2006, AND
(II) INTER-STOCKHOLDER TRANSFERS.


(B)           UNTIL THE MERGER IS CONSUMMATED OR THE MERGER AGREEMENT IS
TERMINATED, THE STOCKHOLDER SHALL NOT, NOR SHALL THE STOCKHOLDER PERMIT ANY OF
ITS AFFILIATES, OFFICERS, DIRECTORS, TRUSTEES, INVESTMENT BANKERS, FINANCIAL
ADVISERS, ATTORNEYS, ACCOUNTANTS, ADVISORS, AGENTS, FINANCING SOURCES (AND THEIR
RESPECTIVE ADVISORS) AND/OR OTHER REPRESENTATIVES (COLLECTIVELY,
“REPRESENTATIVES”) TO, DIRECTLY OR INDIRECTLY, (I) SOLICIT, INITIATE, SEEK,
ENDORSE, RECOMMEND, FACILITATE OR SUPPORT OR KNOWINGLY ENCOURAGE ANY INQUIRY,
OFFER OR PROPOSAL FROM, FURNISH ANY NON-PUBLIC INFORMATION CONCERNING THE
COMPANY AND/OR ITS SUBSIDIARIES TO, OR PARTICIPATE IN ANY DISCUSSIONS OR
NEGOTIATIONS WITH, ANY PERSON REGARDING ANY ALTERNATIVE TRANSACTION, (II)
APPROVE, ENDORSE OR RECOMMEND ANY ALTERNATIVE TRANSACTION (EXCEPT TO THE EXTENT
EXPRESSLY PERMITTED BY THE MERGER AGREEMENT), OR (III)  ENTER INTO ANY
AGREEMENT, LETTER OF INTENT OR OTHER SIMILAR DOCUMENT OR ANY CONTRACT (WHETHER
BINDING OR NOT) RELATING TO OR CONTEMPLATING ANY ALTERNATIVE TRANSACTION
PROPOSAL, EXCEPT AND SOLELY TO THE EXTENT THAT THE COMPANY, THE SPECIAL
COMMITTEE OR THE COMPANY BOARD, AS APPLICABLE, ARE EXPRESSLY PERMITTED TO ENGAGE
IN ANY OF THE FOREGOING ACTIVITIES PURSUANT TO SECTION 5.2(C) AND 5.2(D) OF THE
MERGER AGREEMENT. THE STOCKHOLDER SHALL, AND SHALL CAUSE ITS REPRESENTATIVES TO,
IMMEDIATELY CEASE ANY AND ALL EXISTING ACTIVITIES, DISCUSSIONS OR NEGOTIATIONS
WITH ANY THIRD PARTIES CONDUCTED HERETOFORE WITH RESPECT TO ANY ALTERNATIVE
TRANSACTION PROPOSAL AND, UPON ACQUIROR’S REQUEST, SHALL REQUEST THE PROMPT
RETURN OR DESTRUCTION OF ALL CONFIDENTIAL INFORMATION PREVIOUSLY FURNISHED TO
ANY PERSON WITH WHICH THE STOCKHOLDER OR ANY OF ITS REPRESENTATIVES HAVE ENGAGED
IN ANY SUCH ACTIVITIES WITHIN THE 12-MONTH PERIOD PRECEDING THE DATE OF THIS
AGREEMENT. WITHOUT LIMITING THE FOREGOING, IT IS UNDERSTOOD THAT ANY VIOLATION
OF THE RESTRICTIONS SET FORTH IN THE PRECEDING SENTENCE BY A REPRESENTATIVE OF
THE STOCKHOLDER SHALL BE DEEMED TO BE A VIOLATION OF THIS SECTION 1(B) BY THE
STOCKHOLDER.


(C)           AT EVERY MEETING OF STOCKHOLDERS OF THE COMPANY CALLED WITH
RESPECT TO ANY OF THE FOLLOWING, AND AT EVERY ADJOURNMENT OR POSTPONEMENT
THEREOF, AND ON EVERY ACTION OR APPROVAL BY WRITTEN CONSENT OF STOCKHOLDERS OF
THE COMPANY WITH RESPECT TO ANY OF THE FOLLOWING, THE STOCKHOLDER SHALL VOTE, TO
THE EXTENT NOT VOTED BY THE PERSON(S) APPOINTED AS PROXIES UNDER SECTION 2, OR
SHALL CAUSE THE RECORD HOLDER OF ANY SECURITIES ON THE APPLICABLE RECORD DATE TO
APPEAR (IN PERSON OR BY PROXY) AND VOTE, THE SECURITIES: (I) IN FAVOR OF
ADOPTION OF THE MERGER AGREEMENT AND APPROVAL OF THE MERGER CONTEMPLATED
THEREBY, INCLUDING EACH OTHER ACTION, AGREEMENT AND TRANSACTION CONTEMPLATED BY
OR IN FURTHERANCE OF THE MERGER AGREEMENT, THE MERGER AND THIS AGREEMENT; (II)
AGAINST APPROVAL OF ANY PROPOSAL MADE IN OPPOSITION TO, OR IN COMPETITION WITH,
CONSUMMATION OF THE MERGER AND THE OTHER TRANSACTIONS CONTEMPLATED BY THE MERGER
AGREEMENT; AND (III) AGAINST APPROVAL OF ANY ALTERNATIVE TRANSACTION.  THE
STOCKHOLDER FURTHER AGREES NOT TO COMMIT OR AGREE TO TAKE ANY ACTION
INCONSISTENT WITH THE FOREGOING.

2


--------------------------------------------------------------------------------



(D)           THE STOCKHOLDER WILL NOT EXERCISE ANY APPRAISAL OR DISSENTERS’
RIGHTS TO WHICH HE MAY BE ENTITLED WHETHER UNDER APPLICABLE LAWS OR OTHERWISE IN
CONNECTION WITH THE MERGER AND THE OTHER TRANSACTIONS CONTEMPLATED BY THE MERGER
AGREEMENT.


(E)           THE STOCKHOLDER HEREBY GIVES ANY CONSENTS OR WAIVERS THAT ARE
REASONABLY REQUIRED FOR THE CONSUMMATION OF THE MERGER UNDER THE TERMS OF ANY
AGREEMENT OR INSTRUMENT TO WHICH THE STOCKHOLDER IS A PARTY OR SUBJECT OR IN
RESPECT OF ANY RIGHTS THE STOCKHOLDER MAY HAVE IN CONNECTION WITH THE MERGER OR
THE OTHER TRANSACTIONS PROVIDED FOR IN THE MERGER AGREEMENT. WITHOUT LIMITING
THE GENERALITY OR EFFECT OF THE FOREGOING, THE STOCKHOLDER HEREBY WAIVES ANY AND
ALL RIGHTS TO CONTEST OR OBJECT TO THE EXECUTION AND DELIVERY OF THE MERGER
AGREEMENT, THE ACTIONS OF THE COMPANY BOARD OR THE SPECIAL COMMITTEE IN
APPROVING AND RECOMMENDING THE MERGER, THE CONSUMMATION OF THE MERGER AND THE
OTHER TRANSACTIONS PROVIDED FOR IN THE MERGER AGREEMENT OR TO SEEK AN INJUNCTION
TO THE MERGER.


2.             GRANT OF IRREVOCABLE PROXY COUPLED WITH AN INTEREST; APPOINTMENT
OF PROXY.  UPON THE STOCKHOLDER’S EXECUTION AND DELIVERY OF THIS AGREEMENT, THE
STOCKHOLDER HEREBY IRREVOCABLY AND UNCONDITIONALLY REVOKES ANY AND ALL PROXIES
GRANTED WITH RESPECT TO THE SECURITIES OTHER THAN THE PROXY GRANTED PURSUANT TO
THIS SECTION 2 AND AGREES NOT TO GRANT ANY SUBSEQUENT PROXIES OR ENTER INTO ANY
AGREEMENT OR UNDERSTANDING WITH ANY PERSON TO VOTE OR GIVE INSTRUCTIONS WITH
RESPECT TO THE SECURITIES IN ANY MANNER INCONSISTENT WITH THE TERMS OF THIS
AGREEMENT AND THE PROXY GRANTED PURSUANT TO THIS SECTION 2.  BY ENTERING INTO
THIS AGREEMENT, THE STOCKHOLDER HEREBY IRREVOCABLY AND UNCONDITIONALLY GRANTS A
PROXY APPOINTING THE OFFICERS OF ACQUIROR, AND EACH OF THEM, AS STOCKHOLDER’S
SOLE AND EXCLUSIVE ATTORNEYS-IN-FACT AND PROXIES, WITH FULL POWER OF
SUBSTITUTION AND RESUBSTITUTION, FOR AND IN THE STOCKHOLDER’S NAME, TO VOTE,
EXPRESS, CONSENT OR DISSENT, OR OTHERWISE TO EXERCISE ALL VOTING AND RELATED
RIGHTS WITH RESPECT TO THE SECURITIES AT EVERY ANNUAL, SPECIAL OR ADJOURNED
MEETING OF THE STOCKHOLDERS OF THE COMPANY, AND IN EVERY WRITTEN CONSENT IN LIEU
OF ANY SUCH MEETING, AS SPECIFICALLY SET FORTH IN SECTION 1(C) AS TO THE MATTERS
SPECIFIED IN SECTION 1(C).  THE PROXY GRANTED BY THE STOCKHOLDER PURSUANT TO
THIS SECTION 2 IS COUPLED WITH AN INTEREST AND IS IRREVOCABLE UNTIL THE
TERMINATION OF THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS AND IS GRANTED IN
CONSIDERATION OF ACQUIROR ENTERING INTO THE MERGER AGREEMENT AND INCURRING
CERTAIN RELATED FEES AND EXPENSES.  SUCH IRREVOCABLE PROXY IS EXECUTED AND
INTENDED TO BE IRREVOCABLE IN ACCORDANCE WITH SECTION 212(C) OF DELAWARE LAW.

3.             Representations and Warranties of the Stockholder.  The
Stockholder hereby represents and warrants to Acquiror as follows:

(a)           Power; Consents.  The Stockholder has all requisite power,
authority and capacity to execute and deliver this Agreement and to consummate
the transactions contemplated hereby.  The execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated hereby
have been duly authorized by the Stockholder.  This Agreement has been duly
executed and delivered by the Stockholder and constitutes the valid and binding
obligation of the Stockholder enforceable against the Stockholder in accordance
with its terms subject only to applicable bankruptcy and equitable principles. 
Neither the execution, delivery or performance of this Agreement by the
Stockholder or the transactions contemplated hereby will: (i) require any filing
with, or permit, authorization, consent or approval of, any federal, state,
local or municipal, foreign or other government or subdivision, branch,
department or agency thereof or any government or quasi-governmental

3


--------------------------------------------------------------------------------


authority of any nature, including any court or other tribunal, (a “Governmental
Entity”); (ii) result in a violation or breach of, or constitute (with or
without due notice or lapse of time or both) a default under, or give rise to
any right of termination, amendment, cancellation or acceleration under, or
result in the creation of any lien upon any of the properties or assets of the
Stockholder under any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, lease, license, permit, concession, franchise, contract,
agreement or other instrument or obligation (each, a “Contract”) to which the
Stockholder is a party or by which the Stockholder or any of the Stockholder’s
properties or assets, including the Stockholder’s Securities, may be bound; or
(iii) violate any judgment, order, writ, preliminary or permanent injunction or
decree (each, an “Order”) or any statute, law, ordinance, rule or regulation of
any Governmental Entity (each, a “Law”) applicable to the Stockholder or any of
the Stockholder’s properties or assets, including the Stockholder’s Securities.

(b)           The Securities.  The certificates representing the Stockholder’s
Securities are now, and at all times during the term hereof will be, held by the
Stockholder, or by a nominee or custodian for the benefit of the Stockholder,
and the Stockholder is the beneficial or record owner of, and has good and valid
title to and the sole right to vote, and the sole power of disposition with
respect to, such Securities, free and clear of any liens, security interests,
pledges, options, rights of first refusal, proxies, voting trusts, or
agreements, understandings or arrangements, or other encumbrances of any
nature.  No person not a signatory to this Agreement has a beneficial interest
in or a right to acquire or vote any of the Securities. The Stockholder does not
own of record or beneficially any securities of the Company other than the
Securities as set forth on the signature page hereto.

(c)           Brokers.  Other than as provided in the Merger Agreement,
Stockholder is not obligated to pay and has not negotiated for the payment of
any broker’s, finder’s, financial advisor’s or other similar fee or commission
in connection with the transactions contemplated by the Merger Agreement or this
Agreement.

(d)           Merger Agreement.  The Stockholder understands and acknowledges
that Acquiror is entering into the Merger Agreement in reliance upon the
Stockholder’s execution and delivery of this Agreement.

(e)           Accuracy of Representations.  The representations and warranties
contained in this Agreement are accurate in all respects as of the date hereof,
will be accurate in all respects at all times during the term hereof, and will
be accurate in all respects as of the date of the consummation of the Merger as
if made on that date.


4.             ACKNOWLEDGMENTS BY STOCKHOLDER.  STOCKHOLDER UNDERSTANDS AND
HEREBY ACKNOWLEDGES THAT THE REPRESENTATIONS, WARRANTIES AND COVENANTS BY
STOCKHOLDER SET FORTH HEREIN SHALL BE RELIED UPON BY ACQUIROR, THE COMPANY AND
THEIR RESPECTIVE AFFILIATES AND LEGAL COUNSEL, AND THAT SUBSTANTIAL LOSSES AND
DAMAGES MAY BE INCURRED BY THESE PERSONS IF STOCKHOLDER’S REPRESENTATIONS,
WARRANTIES OR COVENANTS ARE BREACHED.  THE STOCKHOLDER HEREBY REPRESENTS AND
WARRANTS TO ACQUIROR THAT THE STOCKHOLDER HAS CAREFULLY READ THIS AGREEMENT AND
THE MERGER AGREEMENT AND HAS DISCUSSED THE REQUIREMENTS OF THIS AGREEMENT WITH
THE STOCKHOLDER’S PROFESSIONAL ADVISORS, WHO ARE QUALIFIED TO ADVISE THE
STOCKHOLDER WITH REGARD TO SUCH MATTERS.

4


--------------------------------------------------------------------------------


5.             Further Assurances.  The Stockholder will, from time to time,
execute and deliver, or cause to be executed and delivered such additional or
further transfers, assignments, endorsements, consents and other instruments as
Acquiror may reasonably request for the purpose of effectively carrying out the
transactions contemplated by this Agreement and to vest the power to vote the
Stockholder’s Securities as contemplated by Section 2 hereof.

6.             Assignment; Binding Effect.  Neither this Agreement nor any of
the rights, interests or obligations of the Stockholder hereunder shall be
assigned or delegated, in whole or in part, by the Stockholder (whether by
operation of law or otherwise) without the prior written consent of Acquiror and
any such assignment or delegation that is not so consented to shall be null and
void.  Subject to the preceding sentence, this Agreement shall be binding upon,
inure to the benefit of, and be enforceable by, the parties hereto and their
respective successors and assigns.  Notwithstanding anything contained in this
Agreement to the contrary, nothing in this Agreement expressed or implied, is
intended to confer on any person other than the parties hereto or their
respective heirs, successors, executors, administrators and assigns any rights,
remedies, obligations or liabilities under or by reason of this Agreement.

7.             Consent.  The Stockholder consents and authorizes Acquiror and
the Company to publish and disclose in the Proxy Statement (including all
documents filed with the SEC in connection therewith) his identity and ownership
of the Securities and the nature of his commitments, arrangements and
understanding under this Agreement.

8.             No Ownership Interest.  Nothing contained in this Agreement shall
be deemed to vest in Acquiror any direct or indirect ownership or incidence of
ownership of or with respect to any Securities.  Except as provided in this
Agreement, all rights, ownership and economic benefits relating to the
Securities shall remain vested in and belong to the Stockholder.

9.             Termination.  This Agreement, and all rights and obligations of
the parties hereunder, shall terminate simultaneously with (i) the consummation
of the Merger, (ii) the termination of the Merger Agreement in accordance with
its terms, or (iii) a Change of Recommendation (as defined in, and pursuant to
the terms of, the Merger Agreement), if all of the conditions set forth in
Section 5.2(d)(i) — (v) of the Merger Agreement are met.  Nothing in this
Section 9 shall relieve any party from liability for willful breach of this
Agreement.

10.           Termination of Registration Rights Agreement.  Effective
immediately prior to, and contingent upon, the Closing, all rights and
obligations under the Registration Agreement, dated as of June 2, 2004, by and
among the Company and the Stockholder shall terminate and the Registration
Agreement shall be in no further force and effect.


11.           GENERAL PROVISIONS.

(a)           Amendments and Waivers.  No supplement, modification or waiver of
this Agreement shall be binding unless executed in writing by the party to be
bound thereby.  No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided.

5


--------------------------------------------------------------------------------


(b)           Notice.  Any notice, request, instruction or other document to be
given hereunder by any party to the other shall be in writing and delivered in
person or by courier, sent by facsimile transmission, sent via overnight
delivery service or mailed by registered or certified mail (such notice to be
effective upon receipt), as follows:


(I)            IF TO ACQUIROR TO:

Agilent Technologies, Inc.

5301 Stevens Creek Blvd.

Santa Clara, CA 95051

Attn:  General Counsel

Telephone No.:  (408) 553-2424

Facsimile No.:  (408) 345-8242

with a copy to:

Fenwick & West LLP
Silicon Valley Center
801 California Street
Mountain View, CA 94041
Attention:          Douglas N. Cogen, Esq.
                            Lynda M. Twomey, Esq.

Facsimile No.: (650) 988-8500
Telephone No.: (650) 938-5200


(II)           IF TO THE STOCKHOLDER, TO THE ADDRESS SET FORTH UNDER THE NAME OF
THE STOCKHOLDER ON THE SIGNATURE PAGE HERETO,

with a copy to:

Latham & Watkins LLP
600 West Broadway, Suite 1800
San Diego, CA 92101
Attention:  Thomas A. Edwards, Esq.
Facsimile No.:  (619) 696-7419
Telephone No.: (619) 238-2821

or to such other place and with such other copies as any party may designate as
to itself by written notice to the others.

(c)           Interpretation; Headings.  When a reference is made in this
Agreement to a Section, such reference shall be to a Section of this Agreement
unless otherwise indicated.  The section headings contained in this Agreement
are inserted for convenience only, and shall not affect in any way the meaning
or interpretation of this Agreement.  Wherever the words “include,” “includes”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation.”

6


--------------------------------------------------------------------------------


(d)           Counterparts; Signatures.  This Agreement may be executed in one
or more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.  This Agreement may be
executed and delivered by facsimile transmission, by electronic mail in
“portable document format” (“.pdf”) form, or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, or by combination of such means.

(e)           Entire Agreement; No Third-Party Beneficiaries.  This Agreement
(including the documents and instruments referred to herein), constitute the
entire agreement among the parties pertaining to the subject matter hereof and
supersede all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the parties.  This Agreement (including the
documents and instruments referred to herein) is not intended to confer upon any
person other than the parties hereto any rights or remedies hereunder.

(f)            Governing Law.  This Agreement shall be construed, interpreted
and the rights of the parties determined in accordance with the laws of the
State of Delaware, without giving effect to any choice of law provision or rule
that would cause the application of the laws of any jurisdiction other than the
State of Delaware.  Each of the parties hereto (a) consents to submit itself to
the personal jurisdiction of the Court of Chancery of the State of Delaware in
the event any dispute arises out of this Agreement or any of the transactions
contemplated by this Agreement, (b) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from such
court, and (c) agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
other than such court.

(g)           Publicity.  Except as otherwise required by law, court process or
the rules of a national securities exchange or as contemplated or provided in
the Merger Agreement, for so long as this Agreement is in effect, the
Stockholder shall not issue or cause the publication of any press release or
other public announcement with respect to the transactions contemplated by this
Agreement or the Merger Agreement without the consent of Acquiror, which consent
shall not be unreasonably withheld.

12.           Remedies.  The Stockholder acknowledges that money damages would
be an insufficient remedy for any breach of this Agreement by it, and that any
such breach would cause Acquiror irreparable harm.  Accordingly, the Stockholder
agrees that in the event of any breach or threatened breach of this Agreement,
Acquiror, in addition to any other remedies at law or in equity it may have,
shall be entitled, without the requirement of posting a bond or other security,
to equitable relief, including injunctive relief and specific performance.

13.           Invalidity.  In the event that any one or more of the provisions
contained in this Agreement, shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement.

13.           Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR

7


--------------------------------------------------------------------------------


OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE ACTIONS OF ANY SUCH PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT.

[Remainder of Page Intentionally Left Blank]

8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Acquiror has caused this Voting Agreement to be signed by
its officer thereunto duly authorized and the Stockholder has signed this Voting
Agreement, all as of the date first written above.

AGILENT TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

By:

/s/ Nicolas H. Roelofs

 

Name:

Nicolas H. Roelofs

 

Title:

Senior Vice President and General Manager, LSSU

 

 

 

 

 

 

 

STOCKHOLDER

 

 

 

 

 

By:

/s/ Joseph Sorge

 

 

 

 

JOSEPH A. SORGE, M.D.

 

 

 

 

 

Address:

PO Box 1576

 

 

Wilson, WY 83014

 

 

 

 

Number of Shares of Common Stock:

10,658,439

 

Options to Purchase Common Stock:

756,460

 

 

 

 

J.A. Sorge Trust I

 

 

 

 

 

By:

/s/ Joseph Sorge

 

Name:

Joseph Sorge

 

Title:

 

Trustee

 

 

 

 

Address:

PO Box 1576

 

 

Wilson, WY 83014

 

 

 

 

Number of Shares of Common Stock:

319,753

 

 

SIGNATURE PAGE TO VOTING AGREEMENT

 


--------------------------------------------------------------------------------


 

J.A. Sorge Trust II

 

 

 

 

 

By:

/s/ Joseph Sorge

 

Name:

Joseph Sorge

 

Title:

 

Trustee

 

 

 

 

Address:

PO Box 1576

 

 

Wilson, WY 83014

 

 

 

 

Number of Shares of Common Stock:

226,560

 

 

 

 

J.A. Sorge Trust III

 

 

 

 

 

By:

/s/ Joseph Sorge

 

Name:

Joseph Sorge

 

Title:

 

Trustee

 

 

 

 

Address:

Same

 

 

 

 

 

 

 

Number of Shares of Common Stock:

319,753

 

 

 

 

J.A. Sorge Trust IV

 

 

 

 

 

By:

/s/ Joseph Sorge

 

Name:

Joseph Sorge

 

Title:

 

Trustee

 

 

 

 

Address:

Same

 

 

 

 

 

 

 

Number of Shares of Common Stock:

226,560

 

 

 

 

Joseph A. Sorge Charitable Remainder Trust dated December 26, 2002

 

 

 

By:

/s/ Joseph Sorge

 

Name:

Joseph Sorge

 

Title:

 

Trustee

 

 

 

 

Address:

Same

 

 

 

 

 

 

 

Number of Shares of Common Stock:

1,344,000

 


--------------------------------------------------------------------------------


 

BioSenses Partners, L.P.

 

 

 

 

 

By:

/s/ Joseph Sorge

 

Name:

Joseph Sorge for

 

Title:

Biosense Management, GP of Biosense Partners

 

 

 

 

Address:

PO Box 1576

 

 

Wilson, WY 83014

 

 

 

 

Number of Shares of Common Stock:

86,125

 


--------------------------------------------------------------------------------